DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 1 in the Amendment filed August 29, 2022 have been received and considered by Examiner.

In response to Applicant’s request for a different Examiner on page 7 of the Amendment filed August 29, 2022, a request to have an application reassigned to another Examiner is a petitionable issue under 37 CFR 1.181.

WITHDRAWN OBJECTION
The objection to the specification made of record in the Office Action mailed May 27, 2022 has been withdrawn due to Applicant’s deletion of “entire” from claim 1 in the Amendment filed August 29, 2022.

REPEATED / UPDATED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In regard to claims 2-4 and 18, the specification is not enabling for a compostable flexible material as claimed, where the compostable flexible material as a whole is compostable, and where at least one of the barrier layer and the sealant layer comprises a metallized portion. 

	The specification is not enabling for a compostable flexible material that is compostable as a whole, because metal is not compostable.

Note the following references.

Ref. 1  – “6 Mistakes Youre Making With Your Compost Pile” – page 3 states that metal should never be put in a compost pile – “"The only things that should never go in your compost pile are glass, metal, styrofoam, and plastic," he says.” (page 3). Indicates that metal should not be in a compost pile.

Ref. 2 – “Managing for Better Compost” – pages 5-6 states that customers who purchase compost “do not want to find glass, plastic, metal, or medication containers in their compost” (top left, page 6). Indicates that metal should not be in a compost pile.
	
Ref. 3 – “Toxicity and Bioremediation of Heavy Metals Contaminated Ecosystem from Tannery Wastewater: A Review” – states that metals such as aluminum and copper have a deleterious effect on microorganisms (see, for example, page 3); microorganisms are what makes composting happen (see, for example, Ref. 4 below, page 6). Indicates that metal should not be in a compost pile, because metal has a deleterious effect on composting microorganisms (see, for example, Ref. 4 below, page 6).

Ref. 4 – “Composting: Recycling Naturally”- blue box at bottom of page 6 refers to “composting microorganisms” as what breaks down the material to be composted into compost.

	In summary of the four references as they pertain to this enablement rejection: it is established in the field of composting that metal should not be included in compost piles, at least for the following reasons: because metals are deleterious to the functioning of composting microorganisms, which make composting happen, and metals are not compostable.

The Wands factors for undue experimentation are considered below as they pertain to this enablement rejection:

(A) The breadth of the claims, (B) The nature of the invention, (C) The state of the prior art, (D) The level of one of ordinary skill, (E) The level of predictability in the art - claims 2-4 and 18 require metal as a component of the laminate, and because metal is not compostable, a laminate of which the laminate as a whole is compostable that includes metal is not attainable because metal is not compostable. As discussed above in regard to Refs. 1-4, it is established in the field of composting that metal should not be included in compost piles, in part because metals are deleterious to the functioning of composting microorganisms, which make composting happen. The presence of metal in a compost pile therefore interferes with the composting process. Additionally, a laminate that includes even small amounts of metal is not compostable as a whole because metal is not compostable.

(F) The amount of direction provided by the inventor- there is little to no direction provided by the inventor as to how a laminate that includes metal in it would be a laminate that is compostable as a whole. Additionally, metals are deleterious to the functioning of composting microorganisms, which make composting happen; therefore, the presence of metal in a compost pile therefore interferes with the composting process.

(G) The existence of working examples- there do not appear to be any working examples that correspond to the laminate claimed in claims 2-4 and 18- no working examples of a laminate that includes metal in it that is a laminate that is compostable as a whole. Additionally, metals are deleterious to the functioning of composting microorganisms, which make composting happen; therefore, the presence of metal in a compost pile therefore interferes with the composting process.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure- Since metal is not compostable, no quantity of experimentation would result in a laminate that includes metal in it that is a laminate that is compostable as a whole. Additionally, metals are deleterious to the functioning of composting microorganisms, which make composting happen; therefore, the presence of metal in a compost pile therefore interferes with the composting process.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 11-14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloutier et al. (US 2014/0349045) as evidenced by either individually of US 2011/0033700 and US 2012/0142817.
In regard to independent claims 1 and 11, Cloutier et al. teach a compostable flexible (see, for example, paragraph 0003) material comprising three layers (see, for example, abstract and paragraph 0003), where the three layers are a sealant layer (the bioplastic sealant layer 14 that is compostable under uncontrolled composting conditions of Cloutier et al. [see, for example, abstract and paragraphs 0020 and 0023]), a barrier layer (the barrier layer 12 composed of a compostable cellulose film that is compostable under uncontrolled composting conditions [see, for example, abstract and paragraphs 0020-0022]) and an adhesive layer (the compostable water-based dry bond adhesive 16 of Cloutier et al. [see, for example, abstract and paragraphs 0020 and 0024]).

Note that there is no requirement in Cloutier et al. that the adhesive includes polyurethane or acrylic (as discussed in paragraphs 0024 and 0025: note the teaching of “… securely holding heavier products” in paragraph 0024 for sufficiently low weight items to be packaged); that is to say, embodiments where the adhesive layer does not include polyurethane or acrylic (or any other non-compostable material) fall within the scope of the teachings of Cloutier et al.

The sealant layer and barrier layer are of biopolymers (bioplastics) that are not derived from petroleum (see, for example, abstract and paragraphs 0020, 0022 and 0023).

Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Since Cloutier et al. establish that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008), the laminate material as a whole of Cloutier et al. is fully compostable.

Cloutier et al. teach that a suitable material for the barrier layer 12 is a Nature-Flex N950 film that has a water vapor transmission rate of no greater than 1.9 g/100 in2 in 24 hours at 100℉ and 90% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity) (end of paragraph 0022). Examiner notes that 100℉ is about 38℃, and 75℉ is about 23℃. The numerical values of the water vapor transmission rate and oxygen transmission rate of the Nature-Flex N950 film taught by Cloutier et al. in paragraph 0022 fall within the ranges claimed in Applicant’s claims 1 and 11, and the units and conditions at which the rates were measured reported by Cloutier et al. correspond to the claimed units and conditions.

The NatureFlex brand of films (NatureFlex films are made by Innovia Films)
are cellulose based films, as evidenced by both of US 2011/0033700 (paragraph 0015) and US 2012/0142817 (paragraph 0034). Since the NatureFlex brand films such as the N950 type  (NatureFlex films are made by Innovia Films) is a cellulose based film, it is of a biopolymer that is not derived from petroleum (cellulose).

While Cloutier et al. does not explicitly teach a single embodiment or example that has each of the three layers identified above, including in particular the Nature-Flex N950 film, since Cloutier et al. teach that each of those layers (the sealant layer identified above, the adhesive layer identified above and the Nature-Flex N950 barrier film) are suitable materials for each respective layer of the compostable laminated packaging material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a compostable laminated packaging material having all three of these particular layers, based on the teachings of Cloutier et al. identified above.

To the extent that Cloutier et al. does not explicitly teach that the compostable flexible material as a whole has a water vapor transmission rate and oxygen transmission rate that falls within the claimed range (even though the Nature-Flex N950 barrier film taught by Cloutier et al. does have a water vapor transmission rate of no greater than 1.9 g/100 in2 in 24 hours at 100℉ and 90% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity [end of paragraph 0022]), one of ordinary skill in the art at the time of the filing of the application would have recognized that the laminate material as a whole of Cloutier et al. would have the barrier capabilities of the barrier layer of the laminate because the barrier layer is a component of the laminate, and it likely would have the highest barrier capability out of the layers since it is a barrier layer. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have optimized the barrier capabilities of the other layers of the laminate via routine experimentation to achieve the claimed barrier capabilities for the laminate as a whole, if necessary, that is, if the barrier capability for the laminate is not achieved alone by the barrier layer itself (MPEP 2144.05 II(A)).

Additionally, Examiner notes that additional materials are taught for the barrier layer other than the Nature-Flex N950 barrier film, where the barrier properties for those additional materials are a water vapor transmission rate of no greater than 2.9 g/100 in2 in 24 hours at 77℉ and 75% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity (paragraph 0022 and claim 4). since Cloutier et al. teach that each of those layers (the sealant layer identified above, the adhesive layer identified above and the barrier films taught by Cloutier et al. other than the Nature-Flex N950 barrier film) are also disclosed as suitable materials for each respective layer of the compostable laminated packaging material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a compostable laminated packaging material having all three of those layers, including any of the barrier layers having a water vapor transmission rate of no greater than 2.9 g/100 in2 in 24 hours at 77℉ and 75% relative humidity and an oxygen transmission rate of no greater than 0.06 cc/100 in2 in 24 hours at 75℉ and 0% relative humidity as the barrier layer of the three-layer film, based on the teachings of Cloutier et al. identified above.

Since the differences between the conditions at which the water vapor transmission rate between the (a) Nature-Flex N950 barrier film and (b) the barrier layers taught by Cloutier et al. other than the Nature-Flex N950 barrier film is small ([a] 100℉ and 90% relative humidity for Nature-Flex N950 barrier film versus [b] 77℉ and 75% for other barrier films taught by Cloutier et al.), and the conditions for measuring the oxygen transmission rates are the same, one of ordinary skill in the art at the time of the invention would have recognized that the barrier films other than the Nature-Flex N950 barrier film also would have had water vapor transmission rates and oxygen transmission rates that also fall within the claimed ranges.
Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to the Nature-Flex barrier films taught by Cloutier et al. other than the Nature-Flex N950 barrier film, to the extent that Cloutier et al. does not explicitly teach that the compostable flexible material as a whole has a water vapor transmission rate and oxygen transmission rate that falls within the claimed range (paragraph 0022), one of ordinary skill in the art at the time of the filing of the application would have recognized that the laminate material as a whole of Cloutier et al. would have the barrier capabilities of the barrier layer of the laminate because the barrier layer is a component of the laminate, and it likely would have the highest barrier capability out of the layers since it is a barrier layer. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have optimized the barrier capabilities of the other layers of the laminate via routine experimentation to achieve the claimed barrier capabilities for the laminate as a whole, if necessary, that is, if the barrier capability for the laminate is not achieved alone by the barrier layer itself (MPEP 2144.05 II(A)).

The flexible laminate packaging material as a whole of Cloutier et al. discussed above is compostable, because all components of the flexible laminate packaging material are of compostable materials (see, for example, abstract and paragraphs 0020-0025), and Cloutier et al. does not require any other components in the flexible laminate packaging material other than those that are identified above.

Additionally, in regard to the recitation regarding the packaging laminate as a whole being compostable, Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Since Cloutier et al. establish that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008), the laminate material as a whole of Cloutier et al. is fully compostable.

In further regard to claim 11, Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Since Cloutier et al. establish that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008), the laminate material as a whole of Cloutier et al. is compostable, and it disintegrates into compost and biodegrades within 6 months of placing the laminate material in a compost environment as claimed in claim 11.

In regard to claims 2 and 18, Cloutier et al. teach that the barrier layer may be metallised to improve the barrier properties of the film (paragraph 0021), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have metallised the barrier layer of Cloutier et al. in those instances where a higher barrier capability of the film is desired over that which is achievable from the particular barrier layers that are disclosed in paragraphs 0022 as discussed above in regard to claims 1 and 11.

In regard to claims 5 and 14, Cloutier et al. teach a compostable flexible material / packaging structure of the compostable flexible material discussed above in regard to claim 1 (in regard to claim 5) and claim 11 (in regard to claim 14). Cloutier et al. teach that the compostable flexible material may include a compostable ink, where the compostable ink is applied to at least a portion of the barrier layer (paragraph 0028). 

In regard to claims 7 and 13, Cloutier et al. teach a compostable flexible material / packaging structure of the compostable flexible material discussed above in regard to claim 1 (in regard to claim 7) and claims 11 and 12 (in regard to claim 13). The water-based dry bond adhesive of Cloutier et al. discussed above in regard to claims 1 and 11 is a compostable water-based adhesive (see discussion regarding the water-based dry bond adhesive of Cloutier et al. in regard to claims 1 and 11, and, for example, paragraph 0024).

In regard to claims 8 and 12, Cloutier et al. teach a compostable flexible material / packaging structure of the compostable flexible material discussed above in regard to claims 1 (in regard to claim 8) and 11 (in regard to claim 12) that is exactly of the structure and composition as claimed in Applicant’s claims 8 and 12. See, for example, Fig. 2 and 3 and paragraph 0027 (indicating that the compostable closure has a part on each panel [for example, a zipper is provided as an example of the closure in paragraph 0027, one part of the zipper is on one panel, the other part of the zipper is on the other panel] and claim 9 of Cloutier et al.).

In regard to claim 16, Cloutier et al. teach a packaging structure of the compostable flexible material discussed above in regard to claim 11. Since there is nothing present in the compostable flexible material discussed above in regard to claim 11 that would make it not possible for the material to be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material, one of ordinary skill in the art would have expected that the material can be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material.
Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Wnuk et al. (US 2012/0107534), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

Examiner notes that it appears that not all NatureFlex® films are metallized, as evidenced by the Futurama webpage under the “NatureFlex Films Types” heading, where six different categories are listed (one being “Metallised”) (top of page 2 of 6-page Futurama document, cited in 4/22/22 Office Action and 6-page document made of record in file on 4/22/22).

In regard to claims 2 and 18, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in each rejection of claims 1 and 11.

Cloutier et al. does not explicitly teach that any of the NatureFlex films disclosed by Cloutier et al. are metallized, and it is not otherwise clear that any of the particular NatureFlex films disclosed by Cloutier et al. are metallized.

Wnuk et al. teach that packaging laminates are known where a metallized NatureFlex film is used as a layer in multilayer packaging sachets, and that suitable results are obtained for packaging dry products (paragraph 0010). Therefore, since Wnuk et al. establish that it was known at the time of the filing of Wnuk et al. to have used a metallized NatureFlex film as a layer in multilayer packaging sachets in order to provide barrier capability, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a metallized NatureFlex film as the NatureFlex film for the barrier layer of Cloutier et al. in order to provide additional barrier capability to the laminate / package of Cloutier et al.

In regard to claim 3, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) and Wnuk et al. teach the compostable flexible material as discussed above in regard to claims 1 and 2.
Wnuk et al. teach that aluminum oxide may be the metallization material of the barrier layer, where the metallization material may be a metal or metal oxide, and further where aluminum oxide is a suitable material for the metal oxide of the metallization material (paragraph 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used aluminum oxide as metal oxide of the metallization material of the metallized barrier film taught by Cloutier et al. and Wnuk et al. as discussed above in regard to claim 2, since Wnuk et al. establish that aluminum oxide is a well known material for use as the metallization material of a metallized layer for use as a barrier material in packaging.
	Additionally and/or alternatively in regard to claims 2, 3 and 18, Wnuk et al. teach packaging laminates where the sealant layer is coated with a metal or metal oxide layer (which is a form of metallization) in order to achieve barrier properties for the package (see, for example, paragraphs 0018 and 0021). Wnuk et al. also teach that aluminum oxide is a suitable material for the metal oxide of the metallization material (paragraph 0042). Therefore, since Wnuk et al. establish that it was known at the time of the filing of Wnuk et al. to have used a metallized sealant layer (a sealant layer coated with a metal or metal oxide barrier layer) in multilayer packaging sachets to provide barrier capability to the sachets, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have metallized the sealant layer of Cloutier et al. to provide additional barrier capability to the laminate / package of Cloutier et al., and additionally to have used aluminum oxide as metal oxide of the metallization material of the metallized sealant layer taught by Cloutier et al. and Wnuk et al., since Wnuk et al. establish that aluminum oxide is a well known material for use as the metallization material of a metallized layer for use as a barrier material in packaging (paragraph 0042 of Wnuk et al.).

Claims 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Baumhauer (US 2009/0260203), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

In regard to claim 6, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claim 1. In regard to the barrier layer, all NatureFlex films (including the N950 type NatureFlex film taught at the end of paragraph 0022 of Cloutier et al., and all other NatureFlex films taught in paragraph 0022) are cellulose based films. The NatureFlex brand of films (NatureFlex films are made by Innovia Films) are cellulose based films, as evidenced by both of US 2011/0033700 (paragraph 0015) and US 2012/0142817 (paragraph 0034).

Cloutier et al. teach that the sealant material is of a bioplastic such as Mater Bi tradename (abstract and paragraphs 0023 and 0026), but do not explicitly teach that the bioplastic may be one of the bioplastics recited in Applicant’s claim 6.

Baumhauer, however, disclose a compostable bag where the most common materials at the time of the filing of the Baumhauer application that were classified as compostable were polylactic acid (PLA) and materials under the Mater Bi tradename, and that both PLA and materials under the Mater Bi tradename are suitable materials for the compostable material of the plastic bag of Baumhauer (paragraph 0018), and are therefore art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material (MPEP 2144.06(II)).

Paragraph 0018 of Baumhauer states:
… Mater-Bi (main component corn-starch), and PolyActide (PLA) (made from corn-starch as well) are currently the 2 main resins (raw materials), being used today in the production of compostable and biodegradable plastics and are certified for compostability under standards set by international organizations…

 Since Baumhauer establish that polylactic acid (PLA) and materials under the Mater Bi tradename were known and suitable compostable bioplastic materials for plastic bags, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PLA of Baumhauer (which is compostable) as the material of the sealant layer of Cloutier et al., as a replacement for the material under the Mater Bi tradename of Cloutier et al., as polylactic acid (PLA) and materials under the Mater Bi tradename are art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material as established by Baumhauer (MPEP 2144.06(II)).

In regard to claim 19, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claim 11.

Cloutier et al. teach that the sealant material is of a bioplastic such as Mater Bi tradename (abstract and paragraphs 0023 and 0026), but do not explicitly teach that the bioplastic may be one of the bioplastics recited in Applicant’s claim 19.

Baumhauer, however, disclose a compostable bag where the most common materials at the time of the filing of the Baumhauer application that were classified as compostable were polylactic acid (PLA) and materials under the Mater Bi tradename, and that both PLA and materials under the Mater Bi tradename are suitable materials for the compostable material of the plastic bag of Baumhauer (paragraph 0018), and are therefore art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material (MPEP 2144.06(II)).
 
Paragraph 0018 of Baumhauer states:
… Mater-Bi (main component corn-starch), and PolyActide (PLA) (made from corn-starch as well) are currently the 2 main resins (raw materials), being used today in the production of compostable and biodegradable plastics and are certified for compostability under standards set by international organizations…

Since Baumhauer establish that polylactic acid (PLA) and materials under the Mater Bi tradename were known and suitable compostable materials for plastic bags, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PLA of Baumhauer (which is compostable) as the material of the sealant layer of Cloutier et al., as a replacement for the material under the Mater Bi tradename of Cloutier et al., as polylactic acid (PLA) and materials under the Mater Bi tradename are art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material as established by Baumhauer (MPEP 2144.06(II)).

In regard to claim 20, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claim 11. In regard to the barrier layer, all NatureFlex films (including the N950 type NatureFlex film taught at the end of paragraph 0022 of Cloutier et al., and all other NatureFlex films taught in paragraph 0022) are cellulose based films. The NatureFlex brand of films (NatureFlex films are made by Innovia Films) are cellulose based films, as evidenced by both of US 2011/0033700 (paragraph 0015) and US 2012/0142817 (paragraph 0034).

Cloutier et al. teach that the compostable flexible material may be formed into package form. See, for example, Fig. 2 and 3 and paragraph 0027.

Cloutier et al. teach that the compostable flexible material may include a compostable ink applied to at least a portion of it (paragraph 0028) (the combination of the barrier layer, adhesive layer and the sealant layer is the “sealant layer integrated with the barrier layer”, so the structure of the ink applied to the barrier layer as taught in paragraph 0028 corresponds to the ink being applied to a portion of the integration of the sealant layer and the barrier layer [“sealant layer integrated with the barrier layer”]). 

Since there is nothing present in the compostable flexible material discussed above in regard to claim 11 or the packaging made from the material (including the compostable ink taught in paragraph 0028) that would make it not possible for the material/packaging made from the material to be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material/packaging made from the material, one of ordinary skill in the art would have expected that the material/packaging made from the material can be heated by a microwave oven to warm or cook foodstuff contained in packaging made from the material.

Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Cloutier et al. teach that the sealant material is of a bioplastic such as Mater Bi tradename (abstract and paragraphs 0023 and 0026), but do not explicitly teach that the bioplastic may be one of the bioplastics recited in Applicant’s claim 20.

Baumhauer, however, disclose a compostable bag where the most common materials at the time of the filing of the Baumhauer application that were classified as compostable were polylactic acid (PLA) and materials under the Mater Bi tradename, and that both PLA and materials under the Mater Bi tradename are suitable materials for the compostable material of the plastic bag of Baumhauer (paragraph 0018), and are therefore art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material (MPEP 2144.06(II)).
 
Paragraph 0018 of Baumhauer states:
… Mater-Bi (main component corn-starch), and PolyActide (PLA) (made from corn-starch as well) are currently the 2 main resins (raw materials), being used today in the production of compostable and biodegradable plastics and are certified for compostability under standards set by international organizations…

Since Baumhauer establish that polylactic acid (PLA) and materials under the Mater Bi tradename were known and suitable compostable materials for plastic bags, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the PLA of Baumhauer (which is compostable) as the material of the sealant layer of Cloutier et al., as a replacement for the material under the Mater Bi tradename of Cloutier et al., as polylactic acid (PLA) and materials under the Mater Bi tradename are art-recognized and obvious equivalents for the purpose of a suitable compostable bioplastic for packaging material as established by Baumhauer (MPEP 2144.06(II)).

The use of PLA as the bioplastic of the sealant layer as taught by Baumhauer does not render the package unusable: PLA is capable of being used in a microwave oven for the purposes of warming / cooking foodstuff in the package. MPEP 2112 I as cited above; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claims 9, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Brulz (USPN 8,387,797), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

In regard to claims 9 and 15, Cloutier et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in regard to claims 1, 8 and 11.

In regard to claim 9, Cloutier et al. teach that the compostable flexible material may include a compostable ink applied to at least a portion of it (paragraph 0028).

Cloutier et al. do not teach that the laminate for the package (pouch) may include a paper layer, and a compostable adhesive layer that bonds the paper layer to the laminate that is explicitly taught by Cloutier et al. (compostable sealant layer/compostable adhesive layer/ compostable barrier layer of Cloutier et al.).

Brulz, however, disclose a compostable laminate for a 100% compostable package package (col. 1, lines 5-7 and lines 54-56) that includes at least one compostable biopolymer film such as PLA, paper layers and a water based adhesive (col. 2, lines 10-19 and lines 45-50). Paper is well known to be compostable to those of ordinary skill in the art. Since Brulz establish that it is known to form a 100% compostable multilayer package including at least one compostable biopolymer film, paper layers and a compostable water based adhesive (because the package is 100% compostable), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added at least one paper layer to the multilayer compostable packaging laminate of Cloutier et al., and to have bonded the paper layer to the sealant layer/compostable adhesive layer/barrier layer laminate of Cloutier et al. via the compostable water based adhesive of either Cloutier et al. or Brulz, in order to supply the laminate with a paper layer for such reasons that would have been obvious to one of ordinary skill in the art including providing a paper appearance to the package and to provide a paper substrate on which to print ink, where desired, depending upon the particular intended end use and/or desired aesthetics of the package.

In regard to claims 10 and 17, the compostable water-based adhesive of both Cloutier et al. and Brulz are water-based (see discussion of claims 9 and 15 and 1 and 11 provided above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US 2014/0349045) in view of Wnuk et al. (US 2012/0107534), and in further view of Brulz (USPN 8,387,797), as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

Cloutier et al. and Wnuk et al. (as evidenced by either individually of US 2011/0033700 and US 2012/0142817) teach the compostable flexible material as discussed above in each rejection of claims 1, 2 and 3.

Cloutier et al. do not explicitly teach that the laminate includes a paper layer (and Wnuk et al. do not explicitly teach a paper layer in the laminate when Mater Bi is the material of the sealant layer, see paragraph 0035 of Wnuk et al.).

Brulz, however, discloses a compostable laminate for a 100% compostable package package (col. 1, lines 5-7 and lines 54-56) that includes at least one compostable biopolymer film such as PLA, paper layers and a water based adhesive (col. 2, lines 10-19 and lines 45-50). Since Brulz establish that it is known to form a 100% compostable multilayer package including at least one compostable biopolymer film, at least one paper layer and a compostable water based adhesive (because the package is 100% compostable), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added at least one paper layer to the multilayer compostable packaging laminate taught by Cloutier et al. and Wnuk et al. as discussed above in regard to claim 3, in order to supply the laminate with a paper layer for such reasons that would have been obvious to one of ordinary skill in the art including providing a paper appearance to the package and to provide a paper substrate on which to print ink, where desired, depending upon the particular intended end use and/or desired aesthetics of the package.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(a) rejection presented on pages 8-9 of the Amendment filed August 29, 2022 have been fully considered but are not persuasive.

Examiner notes that this rejection is an enablement rejection, in which each of the eight Wands factors have been addressed and applied to the instant claims/application. Applicant has not addressed the specifics of the rejection, and has not addressed the application of each of the eight Wands factors in the rejection. Applicant has not addressed the four references cited in the enablement rejection (Ref. 1, Ref. 2, Ref. 3, Ref. 4), including how each was applied to the relevant Wands factors in the rejection. Examiner maintains the rejection for the reasons provided in the rejection of record.

Examiner notes that Applicant admits on page 9 of Amdt. (first paragraph) that metal is not compostable (“Applicant and the Office agree that metal itself cannot be composted…”).

Applicant states on page 9 of Amdt. (first paragraph) “Metalizing a surface applies metal particles to the surface of a material and does not create metal”. Examiner notes that this means that, in the case of Applicant’s claims 2-4 and 18, metal particles are added to the surface of the layer/s (Examiner notes, however, that the claim language does not require that metal particles exist on the surface of the layer/s in the final form of the packaging material: a continuous layer of metal is included within the scope of the claim language). As Applicant has admitted, “… metal itself cannot be composted…”, so the metal of the metal particles of Applicant’s claims 2-4 and 18 cannot be composted. 

In response to Applicant’s argument that metallizing “does not create metal” in the statement “Metalizing a surface applies metal particles to the surface of a material and does not create metal” (page 9 of Amdt., first paragraph), metal is present as a component of metallized material whether or not metallization creates metal. Metal exists as a component of the metallized material, and the metal cannot be composted, following Applicant’s admission that “… metal itself cannot be composted…”.

A sheet/layer of metal is of metal, and metal particles are of metal. Therefore, since Applicant has admitted, “… metal itself cannot be composted…”, the metal of the metallization of claims 2-4 and 18, whether in particle form or in continuous layer form, cannot be composted.

In response to Applicant’s arguments that metal particles are found in what Applicant calls “compostable organic materials” such as trees and shrubs (and soil or sand, note references from the internet cited by Applicant) on page 9 of Amdt., the issue at hand in the enablement rejection is not whether or not trees, shrubs, soil and sand includes metal particles, but whether or not the presence of metal in the form of a metallization of layer/s of compostable polymer of a multilayer packaging material precludes the multilayer packaging material from being categorized as “entire[ly]” (claim 1 of previous claim set) compostable or compostable “as a whole” (claim 11 and current claim 1). If it is not possible to compost metal as Applicant has admitted, something that includes metal in it is not “entirely” compostable (claim 1 of previous claim set) / not compostable “as a whole” (claim 11 and current claim 1).

Applicant has not claimed a tree or a shrub or soil or sand, Applicant has claimed a multilayer packaging material that is “entire[ly]” (claim 1 of previous claim set) compostable or compostable “as a whole” (claim 11 and current claim 1).
 
Examiner notes that Applicant cites two references from the internet on page 9 of Amdt. Examiner has included a copy of each of these two references with this Office Action. The enablement rejection cites references that specifically state that metal should not be included in compost piles (including home compost piles; see Ref. 1 and Ref. 2 identified by Examiner in the enablement rejection), and that in totality indicate that metal should not be included in compost piles (including home compost piles) because metals such as copper and aluminum have deleterious effects on microorganisms (see Ref. 3 and Ref. 4 identified by Examiner in the enablement rejection; composting microorganisms are what causes composting to happen). The first cited reference does not appear to use the word “compostable” at all, so this reference does not address the enablement rejection (again, the issue is not whether or not trees, shrubs, soil or sand have metal particles in them, as discussed above). The second cited reference uses the word “compost” once on page 4 in regard to manganese availability increasing “with the addition of natural organic matter (i.e. compost)”. This does not have anything to do with whether or not it is acceptable or beneficial to have metal in a compost pile to form new compost from bioplastic multilayer packaging that includes metallization of at least one of the layers, and therefore also does not address the enablement rejection. Additionally, manganese is not claimed in claim 3 of Applicant’s claims as one of the metals of the metallized portion, whereas aluminum and copper are claimed in claim 3 (note, in the form of oxide), and Ref. 3 in the enablement rejection specifically states that aluminum and copper are bad for microorganisms (and therefore bad for composting; Ref. 4). The only metal that is discussed in the second internet reference cited by Applicant in regard to composting is manganese, and manganese is not claimed in Applicant’s claim 3 in the recited list of metals, so this reference does not address the enablement rejection of claim 3. Again, this second cited reference also does not address the enablement rejection of any of the other claims, because a statement regarding manganese availability increasing “with the addition of natural organic matter (i.e. compost)” (page 4 of second cited internet reference) does not have anything to do with whether or not it is acceptable or good to have metal in a compost pile to form new compost from plastic packaging. The references cited in the enablement rejection, however, do show that metal in a compost pile (including a home compost pile) is not acceptable for the composting process (read enablement rejection, which cites and relies upon Ref. 1, Ref. 2, Ref. 3, Ref. 4).

The basis for rejection in the last paragraph of the rejection (bottom of page 9 of most recent Office Action mailed May 27, 2022) regarding ceramics has been withdrawn (and therefore removed from the rejection in the current Office Action). While some metal oxides such as alumina are formed into ceramics via firing, it does not appear that ceramics are contemplated for the metal oxides of Applicant’s invention (formation of ceramics includes firing of shaped inorganic material [metal oxide], which does not appear to be contemplated by Applicant’s invention).

Applicant’s arguments presented on pages 9-17 of the Amendment filed August 29, 2022
regarding the 35 U.S.C. 103 rejections have been fully considered but are not persuasive.

Examiner notes that the base rejection is: claims 1, 2, 5, 7, 8, 11-14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloutier et al. (US 2014/0349045) as evidenced by either individually of US 2011/0033700 and US 2012/0142817.

Note that Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Cloutier et al. teach that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008).

In regard to Applicant’s arguments that Cloutier et al. (US 2014/0349045) does not teach or suggest “petroleum-free barrier and sealant layers” (see, for example, page 11 of Amdt.), the barrier layer and sealant layer of Cloutier et al. are of “a biopolymer not derived from petroleum” (note that the claim language recites “being a biopolymer not derived from petroleum”). Sealant layer 14 of Cloutier et al. is specifically identified as a “bioplastic sealant layer”. Bioplastic polymers are biopolymers that are not derived from petroleum (note that paragraph 0007 of Cloutier et al. specifically states that bioplastics are “manufactured from renewable materials such as cellulose or corn, rather than petroleum-based substances”; that is, bioplastics are biopolymers not derived from petroleum). The material of barrier layer 12 of Cloutier et al. is of a compostable cellulose film: cellulose is a biopolymer, which, as explained above, is not derived from petroleum (note again, paragraph 0007 of Cloutier et al. specifically states that bioplastics are “manufactured from renewable materials such as cellulose or corn, rather than petroleum-based substances” [note cellulose is specifically identified], with emphasis on “rather than petroleum-based substances”). Also note that the NatureFlex brand of films are cellulose based films, as stated in the rejection along with citation to the evidentiary references US 2011/0033700 and US 2012/0142817 (page 12 of Office Action mailed May 27, 2022).  

In regard to Applicant’s arguments that Cloutier et al. does not teach or suggest a “petroleum-free compostable material” (see, for example, page 15 of Amdt.), Examiner notes that Applicant’s claim language does not require that the entire claimed multilayer “material” is “petroleum-free” (note that the claim language recites “being a biopolymer not derived from petroleum” as to only the barrier and sealant layers). Additionally, there is no requirement in Cloutier et al. that any component of the laminate of Cloutier et al. is of a polymer that is derived from petroleum (although, again, the claim language recites “being a biopolymer not derived from petroleum” as to only the barrier and sealant layers). The biopolymers of Cloutier et al. that are identified for the sealant layer and barrier layer are not derived from petroleum, as discussed above. Again, note that Cloutier et al. teach that the materials of the laminate material individually are compostable under the “home compostable” standard, and that the laminate material as a whole is compostable under the “home compostable” standard (paragraphs 0022, 0023, 0025, and 0041). Cloutier et al. teach that “[i]n order to be home compostable, the material must compost under common home composting conditions in less than six months” (paragraph 0008).

In regard to Applicant’s arguments in various forms that the cited art is non-analogous art:
In regard to the base rejection (claims 1, 2, 5, 7, 8, 11-14, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cloutier et al. (US 2014/0349045) as evidenced by either individually of US 2011/0033700 and US 2012/0142817), the rejection is based on a single reference, Cloutier et al., with citation to two evidentiary references that are cited in the alternative (page 12 of Office Action mailed May 27, 2022). The two evidentiary references are cited to show that NatureFlex brand of films are cellulose based films. While the evidentiary references need not be analogous art (because evidentiary references are references that are used to show something about something in a non-evidentiary reference [although there would be at least one common link between the non-evidentiary and evidentiary references]), the references are analogous art, because the references include NatureFlex bioplastic films, just as Cloutier et al. discloses NatureFlex bioplastic films (and because the references pertain to packaging materials: packaging materials that include a bioplastic NatureFlex film).
	In regard to the other rejections, all other cited references are analogous art to Cloutier et al. because they all pertain to compostable packaging. Regardless of whether any reference meets the exact definition of compostable of Applicant, all references do disclose compostable materials, and are therefore analogous art.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since all references are from analogous art (as discussed above), one of ordinary skill in the art would have recognized to have looked to each of the references for teachings of the various known elements / aspects of packaging, including compostable packaging, as to how the multilayer packaging material / package of Cloutier et al. may be modified by one of ordinary skill in the art, and/or what additional components may be added to the multilayer packaging material / package of Cloutier et al. by one of ordinary skill in the art.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Examiner notes that Applicant’s arguments include citation and reproduction of a large amount of case law, often without any discussion about how the cited case law pertains to the specifics of the rejections of record. Applicant’s specific arguments regarding the rejections of record have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788